SCHWARTZ, Chief Judge.
Rejecting the appellant’s sole point on appeal, we reiterate the universal rule that prior unsuccessful attempts to extradite the defendant, which were aborted because a governor’s warrant from the demanding state did not timely arrive in Florida, have no effect upon the efficacy of a subsequent extradition proceeding which, like this one, was properly supported by a valid warrant. State v. Dearing, 513 So.2d 232 (Fla. 3d DCA 1987); Murphy v. Boehm, 443 So.2d 363 (Fla. 5th DCA 1983); accord, e.g., In re Blackburn, 701 P.2d 715 (Mont.1985); In re Hval, 148 Vt. 544, 537 A.2d 135 (1987). Accordingly, the trial judge properly denied Whetstone’s application for habeas corpus.
Affirmed.